ON MOTION
DYK, Circuit Judge.

ORDER

The United States moves for summary affirmance of the November 20, 2003 decision of the United States Court of Federal Claims dismissing Angela Naskar Wojciechowski and Christopher R. Wojciechowski’s complaint for lack of jurisdiction. Angela Wojciechowski and Christopher Wojciechowski oppose. The United States replies.* Angela Naskar Wojciechowski and Christopher R. Wojciechowski surreply. Angela Wojciechowski and Christopher Wojciechowski move to transfer their case to the United States District Court for the Northern District of California.
Angela Wojciechowski and Christopher Wojciechowski brought suit in the trial court alleging violations of the Racketeer Influenced and Corrupt Organizations Act (RICO) and various tort claims that appear to concern the 2000 presidential election and the 2003 California proceedings recalling the governor and electing a successor. The trial court determined that it lacked jurisdiction over Angela Wojciechowski and Christopher Wojciechowski’s complaint and dismissed.
Summary affirmance of a case is appropriate “when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). Angela Wojciechowski and Christopher Wojciechowski do not contest the United States’ motion for summary affirmance on the merits. Rather, they contend that the United States’ motion is untimely and that the court should transfer the case to the United States District Court for the Northern District of California. We determine that the United States’ motion for summary affirmance was filed on the date that its responsive brief was due and thus is timely. Furthermore, we note that the Court of Federal Claims lacks jurisdiction over RICO claims and tort claims. See 18 U.S.C. § 1964 (jurisdiction for civil suits under RICO lies in district court); 28 U.S.C. § 1491(a); Brown v. United States, 105 F.3d 621, 623 (Fed.Cir.1997) (Court of Federal Claims “lacks jurisdiction over tort actions against the United States”).
The trial court correctly determined that it lacked jurisdiction over Angela Wojciechowski and Christopher Wojciechowski’s complaint. We conclude that no substantial question regarding the outcome of this appeal exists; therefore, summary affirmance is appropriate.
With respect to transfer, the court may transfer pursuant to 28 U.S.C. § 1631 if an action is filed in the wrong court “if it is in the interest of justice.” We determine that transfer is not in the interest of justice because, among other reasons, Angela Wojciechowski and Christopher Wojciechowski’s complaint is frivolous. See Galloway Farms, Inc. v. United States, 834 F.2d 998, 1000-01 (Fed.Cir.1987) (finding claims to be frivolous and thus determining that transfer was not in the interest of justice).
Accordingly,
IT IS ORDERED THAT:
*884(1) The United States’ motion for summary affirmance is granted.
(2) Angela Wojciechowski and Christopher Wojeiechowski’s motion to transfer is denied.
(3) Each side shall bear its own costs.

 The United States' motion for an extension of time to file its reply is granted.